Citation Nr: 0200547	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  01-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition.

2.  Entitlement to service connection for a neck and back 
condition.  


REPRESENTATION

Appellant represented by:	Roy E. Meeks, Attorney-at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

The veteran had active duty for training from June 1961 to 
September 1961.  

A review of the record reveals that the veteran filed a VA 
form 9 in October 2001.  He marked the form to indicate his 
desire for a hearing before a member of the Board of 
Veterans' Appeals (Board) at a local VA office.  There is no 
evidence in the claims folder to indicate that this hearing 
has been scheduled or withdrawn by the veteran.  The veteran 
has a right to such a hearing.  38 U.S.C.A. § 7107(b) (West 
Supp. 2001); 38 C.F.R. § 20.700 (2001).  Therefore, a Travel 
Board hearing should be scheduled for him pursuant to 
38 C.F.R. § 20.703 (2001).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a Travel Board hearing for the 
veteran.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2001).  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to accord the veteran due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




